United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, SAINT PETERS POST
OFFICE, St. Peters, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0612
Issued: December 2, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 12, 2021 appellant filed a timely appeal from a December 17, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 2
ISSUE
The issue is whether OWCP properly denied waiver of recovery of the overpayment of
compensation in the amount of $14,822.09.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 17, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
This case has previously been before the Board. 3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On February 1, 2014 appellant, then a 35-year-old clerk, filed a notice of traumatic injury
(Form CA-1) alleging that she sustained bilateral knee and back injuries on that date when she fell
on ice in the employing establishment parking lot in the performance of duty. OWCP accepted
the claim for lumbosacral, cervical, bilateral knee and leg sprains, and tear of the right knee lateral
meniscus. It paid appellant intermittent wage-loss compensation on the supplemental rolls from
March 27 to November 14, 2014.
On April 26, 2019 OWCP paid appellant schedule award compensation in the net amount
of $33,310.89 for the period June 29, 2018 through March 30, 2019. On April 27, 2019 it paid her
schedule award compensation in the net amount of $3,446.00 for the period March 31 through
April 27, 2019.
By decision dated May 3, 2019, OWCP granted appellant a schedule award for nine percent
permanent impairment of the left lower extremity. The award was in the amount of $21,934.80
and ran for a period of 25.92 weeks from June 29 through December 27, 2018. This decision also
noted that appellant had received payment in excess of the schedule award and she would be
notified of the overpayment under separate cover.
In a preliminary overpayment determination dated May 3, 2019, OWCP notified appellant
that she had received an overpayment of compensation in the amount of $14,822.09 for the period
December 28, 2018 through April 27, 2019 because she was overpaid for her schedule award. It
explained that she received $14,822.09 in error because payment of her nine percent schedule
award had been extended from the correct end date of December 27, 2018 to April 27, 2019,
creating an overpayment for the period December 28, 2018 through April 27, 2019. OWCP
advised appellant that she was without fault in the creation of the overpayment. It informed her
of her appeal rights and instructed her to complete an enclosed overpayment recovery
questionnaire (Form OWCP-20) and submit supporting documentation within 30 days.
In a memorandum to the file dated May 6, 2019, a claims examiner noted that appellant’s
schedule award was supposed to be paid for nine percent permanent impairment of the left lower
extremity, with a start date of June 29, 2018 for a period of 181.44 days (25.92 weeks) with an end
date of December 27, 2018. An error extended the period of the award. As such, there was an
overpayment for the period December 28, 2018 through April 27, 2019. The claims examiner
noted that appellant had been paid $33,310.89 initially and $3,446.00 subsequently on this
schedule award, totaling compensation in the amount of $36,756.89. The total schedule award
payment for 181.44 days was $21,934.80. The difference between these two figures, $14,822.09,
represented the amount of the overpayment.

3

Docket No. 20-0302 (issued November 12, 2020).

2

On May 16, 2019 appellant requested a decision based on the written evidence regarding
possible waiver of recovery of the overpayment. She argued that she should be able to keep the
overpaid amount because she was without fault in creation of the overpayment. Appellant
submitted a completed Form OWCP-20 outlining her income, assets, and expenses, including
supporting documentation. She indicated that she had two dependents. Appellant further indicated
that her total monthly income included $1,685.00 in Social Security disability benefits and a total
of $7,900.00 in monthly household income with her spouse’s income included. She listed monthly
expenses and debt payments totaling $8,402.00. Appellant indicated that her assets included:
$20.00 cash on hand, checking account balances of $27,571.46 and $13,850 .00; and savings
account balances of $1,856.00 and $172.95, for a total of $43,469.46.
OWCP issued a second preliminary overpayment determination on July 2, 2019. The
overpayment amount remained the same at $14,822.09 for the period December 28, 2018 through
April 27, 2019. OWCP, however, advised appellant that she was at fault in the crea tion of the
overpayment, because she accepted a payment she knew or reasonably should have known was
incorrect. It noted that it had placed her on notice of the overpayment of compensation by
telephone call on April 25, 2019.
By decision dated September 24, 2019, OWCP finalized the preliminary overpayment
determination, finding that appellant was overpaid in the amount of $14 ,822.09 for the period
December 28, 2018 through April 27, 2019 because she received continued schedule award
compensation after her schedule award had expired on December 27, 2018. It found that she was
at fault in the creation of the overpayment, because she had received a compensation payment
deposited by electronic funds transfer (EFT) and over 30 days had elapsed since the EFT dep osit
was made, and because the dates of the schedule award overlapped with the ending date and she
had been placed on notice that she was not entitled to compensation after December 27, 2018.
OWCP instructed that the overpayment be recovered in full.
On November 25, 2019 appellant appealed the September 24, 2019 decision to the Board
By decision dated November 12, 2020, the Board affirmed OWCP’s September 24, 2019 decision
in part and reversed it in part.4 The Board found that OWCP properly determined that appellant
received an overpayment of compensation in the amount of $14,822.09 for the period
December 28, 2018 through April 27, 2019 due to receipt of duplicate schedule award
compensation. However, the Board further found that OWCP improperly determined that
appellant was at fault in the creation of the overpayment of compensation and reversed OWCP’s
finding of fault. The Board concluded that while an OWCP representative left a voice mail
message for appellant on April 25, 2019 that an overpayment in some amount had been created,
prior to actual payment by EFT, the schedule award decision containing the precise period and
amount of the schedule award compensation to which appellant was actually en titled was not
issued until May 3, 2019, after the EFT had been made. The Board found that under these
circumstances, the voice mail message alone was insufficient to establish that appellant knew prior
to issuance of the actual schedule award decision that she had received an overpayment of

4

Id.

3

compensation to which she was not entitled. The Board remanded the case for consideration of
whether appellant was entitled to a waiver of recovery of the overpayment.
In a December 17, 2020 final overpayment decision, OWCP found that appellant was
overpaid in the amount of $14,822.09 for the period December 28, 2018 through April 27, 2019
because she received continued schedule award compensation after her schedule award had
expired on December 27, 2018. It further found that she was without fault in the creation of the
overpayment, but denied waiver of recovery because the evidence of record was insufficient to
establish that recovery of an overpayment would defeat the purpose of FECA or be against equity
and good conscience. OWCP required recovery of the overpaymen t in full within 30 days.
LEGAL PRECEDENT
Section 8129(b) of FECA provides: “Adjustment or recovery [of an overpayment] by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of this subchapter or
would be against equity and good conscience.”5
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP. 6 An individual’s liquid assets include,
but are not limited to cash, the value of stocks, bonds, saving accounts, mutual funds, and
certificate of deposits. 7
Recovery of an overpayment is considered to be against equity and good conscience when
an individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.8
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat

5

5 U.S.C. § 8129(b).

6

20 C.F.R. § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Determinations, Chapter 6.400.4a(3) (September 2020). OWCP’s procedures further provide that assets must not
exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a spouse or dependent, plus
$1,200.00 for each additional dependent. Id. at Chapter 6.400.4a(2).
7

Id. at Chapter 6.400.4(b)(3).

8

20 C.F.R. § 10.437(a)(b).

4

the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary. 9
ANALYSIS
The Board finds that OWCP properly denied waiver of recovery of the overpayment of
compensation in the amount of $14,822.09.
The Board preliminarily notes that it found in its November 12, 2020 decision that
appellant received an overpayment of compensation in the amount of $14,822 .09 for the period
December 28, 2018 through April 27, 2019 for which she was without fault. Findings made in
prior Board decisions are res judicata absent further review by OWCP under section 8128 of
FECA.10 Therefore, the Board’s prior finding regarding the fact and amount of the overpayment
is not subject to further consideration.
On May 16, 2019 appellant submitted a completed Form OWCP-20 outlining her income,
assets, and expenses, and provided supporting documentation. She indicated that she had two
dependents and that her assets included: $20.00 cash on hand, checking account balances of
$27,571.46 and $13,850.00; and savings account balances of $1,856.00 and $172.95, for total of
$43,469.46 in assets.
The Board has reviewed appellant’s reported financial information and supporting
documentation and finds that her assets of $43,469.46 exceeded the resource base of $10,300.00
for an individual with a spouse or one dependent, plus $1,200.00 for each additional dependent, as
provided in OWCP’s procedures. 11 Because appellant has not met the second prong of the twoprong test, of whether recovery of the overpayment would defeat the purpose of FECA, it is not
necessary for OWCP to consider the first prong of the test, i.e., whether she needs substantially all
of her current income to meet ordinary and necessary living expenses.12 She has not established
that she was entitled to waiver on the basis of defeating the purpose of FECA. 13
Additionally, the evidence does not demonstrate that recovery of the overpayment would
be against equity and good conscience. Appellant has not submitted evidence to substantiate that
she would experience severe financial hardship in attempting to repay the debt, or that in reliance
on such payment she gave up a valuable right or changed her position for the worse. Therefore,

9

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

10

T.W., Docket No. 20-0836 (issued July 21, 2021); Clinton E. Anthony, Jr., 49 ECAB 476, 479 (1998). See 20
C.F.R. § 501.6(d).
11

Supra note 6.

12

See S.W., Docket No. 20-0363 (issued November 23, 2020); M.H., Docket No. 19-1497 (issued
September 9, 2020).
13

N.B., Docket No. 20-0727 (issued January 26, 2021); R.D., Docket No. 19-1598 (issued April 17, 2020); R.C.,
Docket No. 19-0845 (issued February 3, 2020).

5

OWCP properly found that recovery of the overpayment would not defeat the purpose of FECA
or be against equity and good conscience.14
Because appellant has not established that recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience, the Board finds that OWCP properly
denied waiver of recovery of the overpayment. 15
CONCLUSION
The Board finds that OWCP properly denied waiver of recovery of an overp ayment of
compensation in the amount of $14,822.09.
ORDER
IT IS HEREBY ORDERED THAT the December 17, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 2, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

N.J., Docket No. 19-1170 (issued January 10, 2020); V.T., Docket No. 18-0628 (issued October 25, 2018).

15

With respect to recovery of the overpayment of compensation, the Board’s jurisdiction is limited to reviewing
those cases where OWCP seeks recovery from continuing compensation benefits under FECA. As appellant is no
longer receiving wage-loss compensation, the Board does not have jurisdiction with respect to the recovery of the
overpayment under the Debt Collection Act. R.W., Docket No. 18-1059 (issued February 6, 2019); Cheryl Thomas,
55 ECAB 610 (2004).

6

